                Case 21-10527-JTD    Doc 4-2   Filed 03/08/21   Page 1 of 32




                                         Exhibit B

                                    Betance Declaration




DOCS_LA:336144.4 13044/001
                   Case 21-10527-JTD             Doc 4-2       Filed 03/08/21        Page 2 of 32




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )    Chapter 11
                                                              )
CARBONLITE HOLDINGS LLC, et al.,1                             )    Case No. 21-10527 (JTD)
                                                              )
                                      Debtors.                )    (Joint Administration Requested)
                                                              )

                        DECLARATION OF SHERYL BETANCE
                    IN SUPPORT OF DEBTORS’ APPLICATION FOR
             APPOINTMENT OF STRETTO AS CLAIMS AND NOTICING AGENT

                    Pursuant to 28 U.S.C. § 1746, I, Sheryl Betance, declare under penalty of perjury

that the following is true and correct to the best of my knowledge, information, and belief:

                    1.       I am a Senior Managing Director of Corporate Restructuring at Stretto

(“Stretto”),2 a chapter 11 administrative services firm with offices at 410 Exchange, Ste. 100,

Irvine, CA 92602. Except as otherwise noted, I have personal knowledge of the matters set forth

herein, and if called and sworn as a witness, I could and would testify competently thereto.

                    2.       This Declaration is made in support of the Debtors’ Application for

Appointment of Stretto as Claims and Noticing Agent, to which this declaration is attached

(the “Application”).3




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
2
    Stretto is the trade name of Bankruptcy Management Solutions, Inc., and its subsidiaries.
3
    Capitalized terms used but not otherwise defined herein have the meanings set forth in the Application.



DOCS_LA:336144.4 13044/001
                Case 21-10527-JTD          Doc 4-2       Filed 03/08/21   Page 3 of 32




                                              Qualifications

                 3.          Stretto is a chapter 11 administrator comprised of leading industry

professionals with significant experience in both the legal and administrative aspects of large,

complex chapter 11 cases.             Stretto’s professionals have experience in noticing, claims

administration, solicitation, balloting, and facilitating other administrative aspects of chapter 11

cases and experience in matters of this size and complexity. Stretto’s professionals have acted as

official claims and noticing agent in many large bankruptcy cases in this district and in other

districts nationwide. Stretto has developed efficient and cost-effective methods to handle the

voluminous mailings associated with the noticing and claims processing portions of chapter 11

cases to ensure the efficient, orderly and fair treatment of creditors, equity security holders, and

all parties in interest. Stretto’s active and former cases include: In re MobiTV, Inc., Case No. 21-

10457 (LSS) (Bankr. D. Del. Mar. 2, 2021); In re Furniture Factory Ultimate Holding, L.P., et

al., Case No. 20-12816 (JTD) (Bankr. D. Del. Nov. 6, 2020); In re NS8 Inc., Case No. 20-12702

(CSS) (Bankr. D. Del. Oct. 29, 2020); In re Rubio’s Restaurants, Inc., et al., Case No. 20-12688

(MFW) (Bankr. D. Del. Oct. 27, 2020); In re NinePoint Medical, Inc. Case No. 20-12618 (KBO)

(Bankr. D. Del. Oct. 29, 2020); In re VIVUS, Inc., Case No. 20-11779 (LSS) (Bankr. D.

Delaware July 10, 2020); In re Maines Paper & Food Service, Inc., Case No. 20-11502 (KBO)

(Bankr. D. Del. June 12, 2020); In re APC Automotive Technologies Intermediate Holdings,

LLC, Case No. 20-11466 (CSS) (Bankr. D. Del. June 4, 2020); In re Basin Transload, LLC, Case

No. 20-11462 (JTD) (Bankr. D. Del. June 3, 2020); In re Superior Air Charter, LLC, Case No.

20-11007 (CSS) (Bankr. D. Del. Apr. 29, 2020); In re True Religion Apparel, Inc., Case No. 20-


                                                     2
DOCS_LA:336144.4 13044/001
                Case 21-10527-JTD            Doc 4-2       Filed 03/08/21       Page 4 of 32




10941 (CSS) (Bankr. D. Del. Apr. 14, 2020); In re Ravn Air Group, Inc., Case No. 20-10755

(BLS) (Bankr. D. Del. Apr. 7, 2020); In re Rudy’s Barbershop Holdings, LLC, Case No. 20-

10746 (LSS) (Bankr. D. Del. Apr. 6, 2020); In re API Americas Inc., Case No. 20-10239 (CSS)

(Bankr. D. Del. Feb. 4, 2020).

                                          Services to be Rendered

                 4.          As agent and custodian of Court records pursuant to 28 U.S.C. § 156(c),

Stretto will perform, at the request of the Office of the Clerk of the Bankruptcy Court

(the “Clerk”), the noticing and claims-related services specified in the Application and the

Engagement Agreement, and, at the Debtors’ request, any related administrative, technical, and

support services as specified in the Application and the Engagement Agreement. In performing

such services, Stretto will charge the Debtors the rates set forth in the Engagement Agreement,

which rate structure is attached as Exhibit 1 to Exhibit A to the Application.

                 5.          Stretto represents, among other things, the following:

                             (a)    Stretto is not a creditor of the Debtors;

                             (b)    Stretto will not consider itself employed by the United States
                                    government and shall not seek any compensation from the United
                                    States government in its capacity as the Claims and Noticing Agent
                                    in these chapter 11 cases;

                             (c)    By accepting employment in these chapter 11 cases, Stretto waives
                                    any rights to receive compensation from the United States
                                    government in connection with these chapter 11 cases;

                             (d)    In its capacity as the Claims and Noticing Agent in these chapter
                                    11 cases, Stretto will not be an agent of the United States and will
                                    not act on behalf of the United States;

                             (e)    Stretto will not employ any past or present employees of the
                                    Debtors in connection with its work as the Claims and Noticing
                                    Agent in these chapter 11 cases;

                                                       3
DOCS_LA:336144.4 13044/001
                Case 21-10527-JTD            Doc 4-2       Filed 03/08/21   Page 5 of 32




                             (f)    Stretto is a “disinterested person” as that term is defined in
                                    section 101(14) of the Bankruptcy Code with respect to the matters
                                    upon which it is to be engaged;

                             (g)    In its capacity as Claims and Noticing Agent in these chapter 11
                                    cases, Stretto will not intentionally misrepresent any fact to any
                                    person;

                             (h)    Stretto shall be under the supervision and control of the Clerk’s
                                    office with respect to the receipt and recordation of claims and
                                    claim transfers;

                             (i)    Stretto will comply with all requests of the Clerk’s office and the
                                    guidelines promulgated by the Judicial Conference of the United
                                    States for the implementation of 28 U.S.C. § 156(c); and

                             (j)    None of the services provided by Stretto as Claims and Noticing
                                    Agent in these chapter 11 cases shall be at the expense of the
                                    Clerk’s office.

                 6.          Although the Debtors do not propose to retain Stretto under section 327 of

the Bankruptcy Code pursuant to the Application (such retention will be sought by separate

application), I caused to be submitted for review by our conflicts system the names of known

potential parties-in-interest (the “Potential Parties in Interest”) in these chapter 11 cases. A list

of Potential Parties in Interest, attached hereto as Exhibit 1, was provided by the Debtors and

included, among other parties, the Debtors, non-Debtor affiliates, current and former insiders of

the Debtors, secured creditors, lenders, the Debtors’ largest unsecured creditors on a

consolidated basis, the United States Trustee for the District of Delaware and persons employed

in the Office of the United States Trustee for the District of Delaware, and other parties. The

Potential Parties in Interest list was compared to an internal database that includes, among others,

Stretto’s parent entities, affiliates, and subsidiaries. Stretto’s internal database also includes

Stone Point, its funds, and each such fund’s respective portfolio companies as set forth in the list

most recently provided to Stretto by Stone Point’s internal compliance department (the “Stone

                                                       4
DOCS_LA:336144.4 13044/001
                Case 21-10527-JTD            Doc 4-2       Filed 03/08/21   Page 6 of 32




Point Searched Parties”). The results of the conflict check were compiled and reviewed by

Stretto professionals under my supervision. At this time, and as set forth in further detail herein,

Stretto is not aware of any connection that would present a disqualifying conflict of interest.

Should Stretto discover any new relevant facts or connections bearing on the matters described

herein during the period of its retention, Stretto will use reasonable efforts to promptly file a

supplemental declaration.

                 7.          To the best of my knowledge, and based solely upon information provided

to me by the Debtors, and except as provided herein, neither Stretto, nor any of its personnel, has

any materially adverse connection to the Debtors, their creditors, or other relevant parties with

respect to any matter for which Stretto will be employed. Stretto may have relationships with

certain of the Debtors’ creditors as vendors or in connection with cases in which Stretto serves or

has served in a neutral capacity as claims and noticing agent and/or administrative advisor for

another chapter 11 debtor. However, to the best of my knowledge, such relationships are

materially unrelated to these chapter 11 cases. Based upon a review of the Potential Parties in

Interest:

       DLA Piper has been identified as a Potential Party in Interest. Jonathan King, an attorney

        at DLA, is a current client of Stretto’s chapter 7 software business in his individual

        capacity, but such relationship is unrelated to the Debtor and its estate, assets, or

        businesses.

                 8.          Certain of Stretto’s professionals were partners of or formerly employed

by firms that are providing or may provide professional services to parties in interest in these


                                                       5
DOCS_LA:336144.4 13044/001
                Case 21-10527-JTD             Doc 4-2       Filed 03/08/21   Page 7 of 32




cases. Except as may be disclosed herein, these professionals did not work on any matters

involving the Debtors while employed by their previous firms. Moreover, these professionals

were not employed by their previous firms when these chapter 11 cases were filed.

                  9.         Stretto has and will continue to represent clients in matters unrelated to

these chapter 11 cases. In addition, in matters unrelated to these chapter 11 cases, Stretto and its

personnel have and will continue to have relationships personally or in the ordinary course of

business with certain vendors, professionals, financial institutions, and other parties in interest

that may be involved in the Debtors’ chapter 11 cases. Stretto may also provide professional

services to entities or persons that may be creditors or parties in interest in these chapter 11 cases,

which services do not directly relate to, or have any direct connection with, these chapter 11 cases

or the Debtors.

                  10.        Stretto and its personnel in their individual capacities regularly utilize the

services of law firms, investment banking and advisory firms, accounting firms, and financial

advisors. Such firms engaged by Stretto or its personnel may appear in chapter 11 cases

representing the Debtors or parties in interest. All engagements where such firms represent

Stretto or its personnel in their individual capacities are unrelated to these chapter 11 cases.

                  11.        In April 2017, Stretto was acquired by the Trident VI Funds managed by

private equity firm Stone Point Capital LLC (“Stone Point”). Stone Point is a financial services-

focused private equity firm based in Greenwich, Connecticut. The firm has raised and managed

eight private equity funds–the Trident Funds–with aggregate committed capital of approximately




                                                        6
DOCS_LA:336144.4 13044/001
                Case 21-10527-JTD            Doc 4-2       Filed 03/08/21   Page 8 of 32




$25 billion. Stone Point targets investments in the global financial services industry and related

sectors.

                 12.         The following disclosure is made out of an abundance of caution in an effort

to comply with the Bankruptcy Code and Bankruptcy Rules. However, neither the Trident VI

Funds nor Stone Point have been identified on the parties in interest list in these chapter 11 cases

as of the date hereof.

                 13.         Stretto has searched the names of the Debtors and the names of the

Potential Parties in Interest against the Stone Point Searched Parties. Based solely on the

foregoing search, Stretto has determined that neither the Trident VI Funds, Stone Point nor the

Stone Point Searched Parties have been identified on the parties in interest list in these chapter 11

cases as of the date hereof and to the best of its knowledge, that there are no material connections

that require disclosure.          To the extent Stretto learns of any additional relevant facts or

connections between Stone Point’s funds or investments included in the above-described

conflicts search and the Debtors that bear on these chapter 11 cases, Stretto will promptly file a

supplemental disclosure. Stretto may have had, may currently have, or may in the future have

business relationships unrelated to the Debtors with one or more Stone Point entities including,

among others, portfolio companies of Stone Point.

                 14.         From time to time, Stretto partners or employees personally invest in

mutual funds, retirement funds, private equity funds, venture capital funds, hedge funds and

other types of investment funds (the “Investment Funds”), through which such individuals

indirectly acquire a debt or equity security of many companies, one of which may be one of the


                                                       7
DOCS_LA:336144.4 13044/001
                Case 21-10527-JTD            Doc 4-2       Filed 03/08/21   Page 9 of 32




Debtors or their affiliates, often without Stretto’s or its personnel’s knowledge. Each Stretto

partner or employee generally owns substantially less than one percent of such Investment Fund,

does not manage or otherwise control such Investment Fund and has no influence over the

Investment Fund’s decision to buy, sell, or vote any particular security. Each Investment Fund is

generally operated as a blind pool, meaning that when the Stretto partners or employees make an

investment in the particular Investment Fund, he, she or they do not know what securities the

blind pool Investment Fund will purchase or sell, and have no control over such purchases or

sales.

                 15.         From time to time, Stretto partners or employees may personally directly

acquire a debt or equity security of a company that may be one of the Debtors or their affiliates.

Stretto has a policy prohibiting its partners and employees from using confidential information

that may come to their attention in the course of their work. In this regard, subject to paragraph

14, all Stretto partners and employees are barred from trading in securities with respect to

matters in which Stretto is retained. Subject to paragraph 14, upon information and belief, and

upon reasonable inquiry, Stretto does not believe that any of its partners or employees own any

debt or equity securities of a company that is a Debtor or of any of its affiliates.

                 16.         To the best of my knowledge, Stretto (a) does not hold or represent an

interest adverse to the Debtor’s estate; (b) is a “disinterested person” that (i) is not a creditor, an

equity security holder, or an insider, (ii) is not and was not, within two years before the Petition

Date, a director, officer, or employee of any of the Debtors, and (iii) does not have an interest

materially adverse to the interest of the Debtors’ estate or of any class of creditors or equity


                                                       8
DOCS_LA:336144.4 13044/001
               Case 21-10527-JTD        Doc 4-2       Filed 03/08/21   Page 10 of 32




security holders, by reason of any direct or indirect relationship to, connection with, or interest

in, the debtor, or for any other reason; and (c) has disclosed all of Stretto’s connections with the

Debtors, its creditors, any other party in interest, their respective attorneys and accountants, the

U.S. Trustee, or any person employed in the office of the U.S. Trustee.

                 Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct to the best of my knowledge, information, and belief.

Dated: March 8, 2021
                                               /s/ Sheryl Betance
                                               Sheryl Betance




                                                  9
DOCS_LA:336144.4 13044/001
                     Case 21-10527-JTD   Doc 4-2       Filed 03/08/21   Page 11 of 32




                                              Exhibit 1

                                     Potential Parties in Interest

Debtors                                                  Mission Economic Development Department Corp.
CarbonLite Holdings LLC                                  Niagara Waters
CarbonLite Industries LLC                                Nissan Motor Acceptance Corporation
CarbonLite P Holdings LLC                                Northpoint TRS, LLC as Agent
CarbonLite P LLC                                         Olympic Wire & Equipment Co., Inc.
CarbonLite PI Holdings LLC                               Orion Energy Partners Investment Agent
CarbonLite Pinnpack LLC                                  PA Economic Development Financing Authority
CarbonLite Recycling Holdings LLC                        PNC Equipment Finance, LLC
CarbonLite Recycling LLC                                 Signature Business Leasing LLC
CarbonLite Sub-Holdings, LLC                             Starlinger & Co Gesellschaft M.B.H.
Pinnpack P, LLC and                                      Stonebriar Commercial Finance LLC
Pinnpack Packaging LLC
                                                         Susquehanna Commercial Finance, Inc.
                                                         Toyota Industries Commercial Finance, Inc.
Current/Former Insiders
                                                         Toyota Motor Corporation
Alex Delnik
                                                         UMB Bank, N.A. as Trustee
Bahram Nour-Omid
Faramarz Yousefzadeh
                                                         Banks
Ira Maroofian
                                                         BANK LEUMI USA
Kamran Neman
                                                         East West Bank
Kim Jeffrey
                                                         Israel Discount Bank of New York
Leon Farahnik,
                                                         M&T Bank Corporation
Mohan Gyani
                                                         Pacific Western Bank
                                                         UMB Financial Corporation
Professionals
Arnold & Porter Kaye Scholer LLP
                                                         Delaware Judges/US Trustee Staff
Force 10 Partners
                                                         Brendan L. Shannon
Jefferies Financial Group
                                                         Christopher S. Sontchi
Latham & Watkins LLP
                                                         John T. Dorsey
Otterbourg P.C.
                                                         Karen B. Owens
Pachulski Stang Ziehl & Jones LLP
                                                         Laurie Selber Silverstein
Reed Smith LLP
                                                         Mary F. Walrath
                                                         Ashley M. Chan
Contract Parties
                                                         Benjamin Hackman
Coca-Cola
                                                         Christine Green
Dr. Pepper
                                                         David Buchbinder
Nestle
                                                         David Villagrana
Niagara Bottling
                                                         Denis Cooke
Pepsi
                                                         Diane Giordano
                                                         Dion Wynn
Secured Parties
                                                         Edith A. Serrano
Bank Leumi USA
                                                         Hannah M. McCollum
CA Dept. of Resources Recycling & Recovery
                                                         Holly Dice
Emerging Acquisitions, LLC

                                                   1
      DOCS_LA:336144.4 13044/001
                        Case 21-10527-JTD   Doc 4-2   Filed 03/08/21   Page 12 of 32




James R. O'Malley                                       ABSOLUTE JANITORIAL SERVICES
Jane Leamy                                              Absolute Janitorial Services & Supplies
Joseph McMahon                                          ACC Business
Juliet Sarkessian                                       ACC COATINGS, LLC
Karen Starr                                             Accent Wire-Tie
Lauren Attix                                            ACCO Engineered Systems
Linda Casey                                             Accountemps
Linda Richenderfer                                      Accurate Solutions
Michael Panacio                                         AccuStandard, Inc.
Nyanquoi Jones                                          Action Enterprise Logistics LLC
Ramona Vinson                                           Adaptive Engineering & Fabrication
Richard Schepacarter                                    ADAPTIVE ENGINEERING & FABRICATION,
Rosa Sierra                                             ADOBE INC.
Shakima L. Dortch                                       Adobe Systems Incorporated
T. Patrick Tinker                                       ADP - 401K
Timothy J. Fox, Jr.                                     ADP, Inc 401K
                                                        ADP, Inc.
Current Vendors                                         ADP, LLC
2245 Valley, LLC.                                       Adrian Gomez
24/7 Office Installations, Inc.                         ADT PRODUCTS, INC.
3D SYSTEMS INC.                                         Advanced Environmental Landscape
4Imprint                                                Advanced Manufacturing & Sales
4Refuel US LLC                                          Advanced Temporaries Inc
805 Transport Inc.                                      Aerzen USA
A & R Global Logistics                                  Aerzen USA Corporation
A & R Transport                                         AFEX
A Plus CNC Engineering                                  Ag Polymers LLC
A Plus Industrial Install (Surpass Inc)                 Agforce Transport Services
A&K Transport, LLC                                      Agilent Technologies Inc.
A&R Logistics, Inc.                                     Ahern Rentals, Inc.
A-1 Freight Systems                                     Air Cleaning Technology, Inc.
A-1 Hesperia Recycling Company Inc.                     Airgas USA, LLC
A1 Restoration Inc. dba A1 Energy                       AIT Worldwide Logistics, Inc.
AAA Bounce LLC                                          AJULIA EXECUTIVE SEARCH
AAA Forklift                                            AKKT TOOL, INC.
AAA Scene Cleaners LLC                                  Albar Trucking Inc
AAA WEIGH INC.                                          Alert Patrol Midwest, Inc.
AAA Weigh, Inc.                                         Alex Saldivar - CHECK
ABA Pack USA, Inc.                                      Alfredo Amezcua
Abel Bernal                                             Alfredo Guzman (Freddy)
ABF Construction                                        All American Security
Able Machinery Movers, LLC                              All Size Supply Co.
ABM Electrical Services                                 Allan Company
Abrasive Blasting and Powder Coating                    ALLIANCE FINISHING & MFG
Absalon Hernandez Diaz                                  Alliance Funding Group Inc
ABSOLUTE EXHIBITS, INC.                                 ALLIED ELECTRICAL SERVICES, INC.



DOCS_LA:336144.4 13044/001                       2
                        Case 21-10527-JTD   Doc 4-2   Filed 03/08/21   Page 13 of 32




ALLIED ELECTRONICS & AUTOMATION                         Anchor Fire Protection Co., Inc.
Allied Electronics, Inc.                                Andalis Resturant
Allied Fence Co                                         Anderson Transportation and Logistics LLC
Allied Modular Building Systems Inc.                    ANDREW KELSALL
Allied Modular Building Systems, Inc.                   Angelina Figueroa
ALL-PHASE ELECTRIC SUPPLY                               Anglemyer Crane Rental
ALL-VAC INDUSTRIES, INC.                                Ani Patwardhan
Ally Logistics                                          Anthem Blue Cross - DK
Alpha Materials Handling, Inc.                          Anthem Blue Cross - MF
Alpha Printing                                          A-OK Pallet Inc
Altra Medical Corporation                               Apex TITAN
AM Trans Expedite                                       APH Textile Supplies LLC
Amazing Machinery, LLC                                  Applied Chiller Service, LLC
Amazon                                                  Applied Industrial Technologies
AMCP Industrial Supply, Inc.                            APPLIED TECHNICAL SERVICES, INC.
AMERAVANT INC.                                          Aracely Salas
American Automation                                     Arbon Equipment Corporation
American CleanStat, LLC                                 Arbor Lite Logistics
American Cutting Edge                                   ArcBest
American Diamond                                        ARMADA SALES, LLC
AMERICAN EXPRESS                                        Armani Transport Inc
American Industrial Tire Corp.                          Armorstar Unlimited, LLC
American LaboratoryTrading, Inc.                        Armstrong Transport Group, Inc.
American Logistics Group                                Arnold Transportation Inc.
American Logistics Group, Inc.                          Arrive Logistics
AMERICAN MACHINERY MOVERS                               ARRO-JET ENGINEERING & CONSULTING
American Rail Center Logistics                          ARROWHEAD ELECTRIC COMPANY
AMERICAN RESEARCH SPECIALTY                             Ashley Davis
PRODUCT                                                 Ashley Walsh
American Scale Co., Inc.                                ASI Health Services
American Starlinger Sahm                                Assay Technologies
AMERICAN SUPPLY COMPANY                                 Assessment Counselling Services
American Transport Group                                Assoc. of Postconsumer Plastic Recyclers
American Turnkey Fabricators                            Associated Foreign Exchange, Inc.
AMERICAN WAREHOUSE EQUIPMENT, INC.                      ASWELL TROPHY
AmeriGas Propane LP                                     AT&T
AMERIKEN DIE SUPPLY, INC.                               Athens Services
Amino Transport Inc                                     Atila Orellana
Amino Transport, Inc-DO NOT USE                         Atlas Copco
AMPACET CORPORATION                                     Atlas Van Lines Inc
AMR PLASTICS, INC.                                      Atmos Energy Corp
AMTRUST NORTH AMERICA                                   ATS Logistics
AMUT                                                    Austin, Julie
Anaabel Mendoza                                         Authentic Logistics LLC
Anabell Celeste Solis                                   Autom8tap, LLC
ANCHOR DANLY                                            AutomationDirect.com



DOCS_LA:336144.4 13044/001                       3
                        Case 21-10527-JTD       Doc 4-2   Filed 03/08/21   Page 14 of 32




AutoZone                                                    Berks Transfer, Inc.
Avangard Innovative LP                                      Berks61 Owner LLC
Avenue Logistics, Inc                                       Bernell Hydraulics Inc.
AVENUE LOGISTICS, INC.                                      Best Bay Logistics, Inc
Averitt Express, Inc.                                       BFPE
AVIAN (USA) MACHINERY, LLC                                  Binder
AWC                                                         BIO-ACOUSTICAL CORPORATION
Axle Logistics LLC                                          BJ Baldwin Electric, Inc.
AXSUN CORP                                                  BK Customs Inc.
B&B PLASTICS RECYCLERS INC.                                 BlackBridge
B&B Plastics, Inc.                                          BlackBridge Investments
B2B Industrial Packaging                                    Blades Machinery Co. Inc
Bace                                                        BLADES MACHINERY CO. INC.
BADGER PLUG COMPANY                                         Blitz Express LLC
Badlands Logistics, LLC                                     BLR
Bagcorpstore.com                                            Blue Rock Construction
Baghouse & Industrial Sheet Metal Service                   BLUE STREET CAPITAL LLC
Balcones Recycling                                          BlueGrace Logistics LLC
Balcones Resources, Inc.                                    BlueLine Rental, LLC
Balemaster                                                  Bluestar Silicones USA Corp
Bank Leumi                                                  Bluetech s.r.o.
BANK LEUMI USA                                              BLUM & SONS ELECTRIC, INC.
Bantam Materials International                              BMM Transportation, Inc
Banyan Plastics                                             Boggs Electric Company, Inc
Bauman's Building Supply - Credit Card                      BoReTech
BB Precision Machine LLC                                    BOSS TECH REFRIGERATION INC.
BBI Beau Bureaux Interiors                                  Boston Group
BBSI - Payroll/Barrett Business Services Inc.               Boston Group, The
BBSI Payroll                                                BPI Consulting, LLC
BBSI-Payroll                                                Bracewell
BC LABORATORIES, INC.                                       Brady Worldwide, Inc.
BDO                                                         Bragg, Geoffrey Kirk
BDO USA, LLP                                                Brenntag
Bear State Pump & Equipment                                 BridgeLine Executive Coaching
BearCom                                                     Brithinee Electric/Sulzer Electric
BearCom Communications Inc.                                 Brock Transportation LLC
Beck Oil, Inc.                                              Brown Engineering
Beckart Environmental                                       BROWN MACHINE, LLC
Beckart Environmental, Inc.                                 Bruno Folcieri Srl
Bedrock Logistics, LLC                                      Bryan Ramos
Beemac Inc.                                                 Buchanan Hauling & Rigging Inc
BELMARK INC                                                 BUFFALO BISONS CHARITABLE
Benavides Welding Works, LLC                                FOUNDATIO
BENLIN DISTRIBUTION SERVICES INC                            Buhler Inc
Berg Mill Supply Co., Inc.                                  Buhler Inc.
Berks Security & Locksmith                                  Built Rite Fence Company



DOCS_LA:336144.4 13044/001                           4
                        Case 21-10527-JTD   Doc 4-2   Filed 03/08/21   Page 15 of 32




Bulk Handling Systems                                   CANTECH INDUSTRIES, LLC
Bulkmatic Transport                                     Canusa Hershman Recycling Co., LLC
Bunting Magnetics Co.                                   Cap Logisitics/Worldwide
BUNZL DISTRIBUTION SOUTHWEST, LP                        CAPCO ANALYTICAL SERVICES, INC.
BURCHAM INTERNATIONAL CORP.                             Capital Dallas Electric Motor Service Inc
Bureau Veritas                                          CarbonLITE Holdings
Burkholder Golf Carts LLC                               CARBONLITE HOLDINGS LLC
Busch Consolidated, Inc                                 CarbonLITE Industries LLC
Business & Legal Resources                              CarbonLITE INDUSTRIES, LLC
Business Interiors                                      CarbonLITE Industries, LLC - Zero Dollar Transact
Buxbaum HCS, LLC Industries                             CarbonLITE Industries, LLC.
BZS Transport                                           CarbonLITE P
C H Robinson                                            CarbonLITE P LLC
C&J TOOL & MANUFACTURING CO.                            CarbonLITE PA
C&R LANDSCAPE, INC.                                     CarbonLITE Recycling
C.H. Robinson Company, Inc.                             CarbonLITE Recycling Foundation, LLC
C.H. ROBINSON WORLDWIDE, INC.                           CARBONLITE RECYCLING LLC
C1S Group, Inc.                                         CarbonLITE Recycling, LLC
CA DEPT of TAX & FEE Admin(CDTFA)                       Cardinal Metals Inc.
CA Dept of Tax and Fee Admin                            CareNow
CA Dept of Tax and Fee Administration                   Cargo Chief Inc.
CA STATE UNIVERSITY CHANNEL ISLANDS                     Carolina Material Technologies, Inc.
CABKA North America, Inc.                               Carreno, Eric
CAD/CAM CONSULTING SERVICES INC.                        Carrier Corp
CAL CHAMBER OF COMMERCE                                 Carson Mfg., Co.
Cal OSHA                                                Cart Services, Inc.
Cal Tool and Welding                                    Caru West Gulf Containers, LLC
CALIFORNIA AIR COMPRESSOR COMPANY                       Casella
California Comfort                                      Casella Recycling, LLC
California Franchise Tax Board                          CATTORINI COSTRUZIONI MECCANICHE SR
CALIFORNIA MATERIAL HANDLING                            Cavalry Logistics
California Plastics Recyclers Coalition                 CB Manufacturing/American Cutting Edge
California Secretary of State                           CDW DIRECT LLC
California Tool & Welding-Lab                           CDW LLC
California Tool & Welding-Maint                         CED dba ROYAL IND SOLUTIONS-VENTURA
California Tool & Welding-WW - Serv O Tek               CEDARWOOD YOUNG dba ALLAN COMPANY
California Wire Products Corp.                          CE-DFW
Californians Against Waste Foundation                   CellMark Inc.
Cal-Mesa Steel Supply                                   CellMark, Inc.
CalRecycle                                              CENTRAL VALLEY PACKAGING & SUPPLY
Caltex Logistics Inc                                    CENTURY GROUP PROFESSIONALS, LLC
Camlock Direct                                          CENTURY PACKAGING CO. INC
CANADIAN WAREHOUSE & LOGISTICS INC.                     Certain Underwriters at Lloyd’s
Cannon & Cannon Industrial                              CESAR MARTIN HARO
Cannon Ergos S.p.A.                                     CFE SALES COMPANY, INC.
Canon Financial Services                                Champion Electric, Inc



DOCS_LA:336144.4 13044/001                       5
                        Case 21-10527-JTD   Doc 4-2   Filed 03/08/21   Page 16 of 32




Chapin Mechanical                                       Clear Path Recycling
Chardon Laboratories, Inc.                              ClearFreight Inc.
Cherokee Pallets                                        Clover Farms Dairy
Chesapeake Material Service, LLC                        CMR Industrial (James Rusheon)
Chesapeake Materials                                    CMT MATERIALS, INC.
Chicago Title Company                                   CNN PLASTIC SYSTEM CO., LTD
Chief Logistics, LLC                                    Coast Water Technologies, Inc.
CHLIC-Chicago                                           Coastal Occupational Medical Group
CHLIC-Chicago/CIGNA Dental                              COGZ Systems, LLC
Chris Sirls                                             Cole-Parmer Instrument Company
Christian Brothers Mechanical Services                  Cole-Parmer Instrument Company, LLC
CHT USA INC.                                            Colonial Electric Supply Company Inc.
Cigna                                                   COMBI PACKAGING SYSTEMS LLC
CIGNA - DENTAL                                          ComCast
Cigna Dental                                            Comcast Business
Cigna Dental Insurance                                  Comcast Cable Communications Management,
CIGNA Edge - Dental                                     LLC
Cigna Group Insurance - Life                            Commercial Lighting Supply, Inc.
Cigna Health and Life Insurance Company                 Commerical Protective Services, Inc
CIGNA Life Insurance Company of North America           Common Sense Solutions, Inc.
Cintas                                                  Commonwealth of Pennsylvania
Cintas Corp                                             Company Coffee Shop
CINTAS CORPORATION # 684                                Compliance First Inc
Cintas Corporation No. 101                              Comptroller of Public Accounts
Cintas Fire                                             CONAIR CORP.
City of Colton                                          Concentra
City of Dallas Administrative Civil Citat               Consolidated Elect. Dist dba Royal Indus
City of Dallas- Security Alarms                         Constellation
City of Dallas Water Utilities                          CONSULTING WEST
City of Dallas/Fire Permit                              Container & Packaging Supply, Inc.
City of Dallas-High Risk Regist/Inspect                 Container Recycling Institute
CITY OF OXNARD                                          Continental Recycling Corporation
City of Reading                                         Contractors Welding
City of Riverside - Finance Division                    Contractor's Welding Inc.
City of Riverside Fire Department                       Contractors Welding, Inc
City of Riverside, Riverside Police Department          CONTROL CONCEPTS
City of Riverside-Building & Safety                     Corporate Traffic Inc
CJB International, Inc.                                 Corrales, Melissa
Clark Electric, Inc.                                    Covenant Transport Solutions, LLC
CLARK PEST CONTROL OF STOCKTON INC                      Covenant Transportation Solutions, LLC
Clayton Industries                                      Covex Personal Supplies LLC
Clean Air Specialists, Inc.                             Cowan Systems LLC
Clean Harbors Environmental Services                    Cowboy Welding Service
Clean Water Technologies, Inc.                          COYOTE LOGISTICS
Clean Water Technology, Inc.                            Coyote Logistics, LLC
CLEAR EnvironmentalSolutions, LLC                       CRAFTSMAN CUTTING DIES, INC.



DOCS_LA:336144.4 13044/001                       6
                        Case 21-10527-JTD   Doc 4-2   Filed 03/08/21   Page 17 of 32




Crain Communications, Inc.                              De Lage Landen Financial Services, Inc.
Cricket Ventures                                        Dealers Electric Supply Co.
Critical Electric Systems Group, LLC                    DEAN R. BROWN
Cronin Compressor Products LLC                          Dedicated Fleet Maintenance, Inc.
Cross Wrap                                              Dedicated Logistics Services, LLC
Cross Wrap Ltd                                          Dei Rossi Marketing
Crossroads Family Restaurant                            DEININGER CONSULTING SERVICES
Crossroads Trailer Service, Inc.                        Delaware Franchise Tax Board
Crown Bags, LLC                                         Delaware Secretary of State
Crown Lift Trucks                                       DELL INC.
Crown Packaging Corporation                             Dell Marketing LP
Crystal Springs                                         Dell USA, LP
CST Logistics                                           DELTA LIQUID ENERGY
CT CORPORATION SYSTEM                                   Delta Wye Electric, Inc.
CTRL Systems Inc                                        DELUXE CORPORATION
CTRL Systems, Inc.                                      Demand Safety
Cuccia Wilson PLLC                                      Demand Safety, Inc.
Culligan of DFW                                         DENMAC INDUSTRIES, INC.
Cummings Electrical, L.P.                               DenTech Industrial
CURTIS WELDING                                          Department of Environmental Health
Custom Advanced Connections, Inc.                       Department of Food and Agriculture
Custom Commodities, Inc.                                Department of Industrial Relations
Custom Polymers Pet, LLC                                Department of Resources Recycling
Cyntox LLC                                              Department of the Treasury
D & M Forklift Service                                  DeSoto Janitorial Supply
D&A Maintenance                                         Development Corporation of Abilene
D'Adam, Ed                                              DH Pace Co Inc
Dallas County Tax Office John R Ames, CTA               DHL Global Forwarding
Dallas Knife Works                                      Dial Lubricants
Dallas Regional Chamber                                 DIAL SECURITY
Dallas Star Vending Company                             Diana Rivera
Danair, Inc.                                            Die Cut Direct Container
DanCar Industrial Group                                 Die Cut Direct Container DBA: MB Company
Daniel A Delgadillo, Gardener                           Digi-Key Corporation
Daniel Lir DBA Dolce Films                              DIMENSION X DESIGN, LLC
Danielle Zelko                                          Direct Connect Logistix Inc.
DarkStar Logistics, LLC                                 Direct Energy
Data Technology Solutions, LLC                          Discount Forklift
David Amezcua - CHECK                                   Dival Safety Equipment
DAVID L. LEINEWEBER                                     DIVERSIFIED BRONZE & MANUFACTURING
David Valle                                             DIX MACHINE SHOP INC.
dba AMERICAN MACHINERY MOVERS                           Dixie Plastics, Inc
dba MARCO ASSOCIATES, LLC                               DJS SPECIAL INSPECTIONS, INC.
dba SEASONS                                             DLA Piper, LLP
DC Bearings & Supply Co., Inc.                          DMN, Inc
De Lage Landen Fiancials Service /DLL Financial         DO RITE FABRICATION



DOCS_LA:336144.4 13044/001                        7
                        Case 21-10527-JTD   Doc 4-2   Filed 03/08/21   Page 18 of 32




DOALL                                                   Eisbar Trockentechnik GmbH
Dog House Trucking, LLC                                 Eisenbeiss Inc
DOGANAY MOULD TERMOFORM                                 Ekman Recycling
DONALDSON COMPANY, INC.                                 ELECTRONIC SYSTEMS SPA
DONLON PLUMBING, INC.                                   ELITE GATES
Donna Bloxom                                            ELITE METAL FINISHING LLC
Dorstener Wire Tech Inc.                                Elizabeth Cepeda
DOUBLE E COMPANY                                        Elliott Electric
DOW                                                     Elway Industries, Inc.
Dragon Fire Protection Services, Inc.                   E-MC Electrical Services
Drain-Net Technologies                                  Emergency Environmental Services, LLC
Drina Trans Inc.                                        Emerging Acquisitions, LLC
Drinker Biddle & Reath LLP                              EMF Company
DSC Solutions                                           Employee Solutions Arlington LLC
DSV ROAD INC.                                           EMPLOYERS ASSURANCE CO.
DTSC/Department of Toxic Substance Control              Employment Development Dept
Dullard Industrial Products, LLC                        Endur Contractors, LLC
Dunamis Forklift Tires                                  Endurance Risk Solutions Assurance Co.1221
DURIS CORPORATION                                       Avenue Of the AmericasNew York, NY 10020
DXP Enterprises, Inc                                    Energy Environmental Solutions, Inc
DXP Enterprises, Inc.                                   Engie
Dynisco                                                 ENGITECS SAS.
Dynisco Instruments LLC                                 ENTEC POLYMERS
DYNISCO INSTRUMENTS, LLC.                               ENVIRO MANUFACTURING, INC.
E and M                                                 Environmental Compliance Products
E Shipping LLC                                          Erema North America
EADS                                                    Erema North America Inc.
Eagle Fire Extingisher Inc                              EREMA NORTH AMERICA, INC.
Eagle National Steel                                    ERIC WERBALOWSKY
Eagle Resources, LLC                                    Eriez Manufacturing
EARLE M JORGENSEN CO.                                   Eriez Manufacturing Co
EARTHx, Inc.                                            Eriez Manufacturing Co.
East West Bank                                          Erik Sekelsky
EASYPAK LLC                                             ERIKS NA, Inc. (Lewis-Goetz)
ECHO GLOBAL LOGISTICS INC.                              ESPI (Enterprise Systems Partners, Inc.)
Echo Global Logistics, Inc.                             ESPINO ROOFING INC.
Eclipse Professional Services                           Eternity Solutions LLC
Economic Alternatives, Inc.                             ETTLINGER NORTH AMERICA, LLC
EcoSmart Solutions, Inc.                                Eureka Recycling
Eddie Deen & Company Catering                           EVALUATION SERVICE, INC.
Eddie Enero - CHECK                                     Evans-Brown
Edward S. Babcock & Sons, Inc.                          Ever Morales
EDWARD W. LOCHARY                                       Evergreen Plastics
eFactor 3, LLC                                          EVERRANK INVESTMENT GROUP INC.
eFactor3                                                Everrank Investment Group, Inc.
eFACTOR3, LLC                                           Evolution Mechanical



DOCS_LA:336144.4 13044/001                       8
                        Case 21-10527-JTD   Doc 4-2    Filed 03/08/21   Page 19 of 32




Evoqua Water Technologies LLC                            First Aid 2000
Exact Staff, Inc.                                        First American Title Insurance Co.
Excal Visual, Inc.                                       Fisher Scientific Company LLC
Express Air Freight                                      FitzMark, Inc.
Express Employment Professionals                         Fleet Yards Inc.
Express Pipe & Supply Co., Inc.                          Fleetwood Transfer, Inc
EXPRESS SERVICES, INC.                                   FLO TRANS
EXTRUSION CONTROL & SUPPLY, INC.                         Flor Elizabeth Espinola
EZ BEARING LLC                                           Flowserve US Inc
F.G. WILCOX, INC.                                        FocalPoint
FAEGRE DRINKER BIDDLE & REATH LLP                        Forberg Scientific, Inc
Fairmont Logistics                                       Force Ten Partners LLC
Fairmont Logistics LLC                                   Force10 Partners
FAIRWEATHER HEATING & AIR CONDITION                      FORSTER PRECISION TOOL, LLC
Farabee Law PC                                           FORTNER PRECISION, INC
Farahnik, Leon                                           Foundation Marketing Group
Fast Signs                                               Franchise Tax Board
Fastenal                                                 Frank Recruitment Group, Inc.
FASTENAL COMPANY                                         Frasco Inc
Fastenal Company - PPE Vending Machine                   Frasco Profiles
Fastenal Company - Regular Account                       FRASCO, INC.
Fastsigns                                                Freight Solutions
FastSigns- Grand Prairie                                 Frigel North America, Inc
Fauske and Associates, LLC                               Frigel North America, Inc.
FCC Environmental Services HOU2065                       FROMM Electric Supply Corp
FCC Environmental-Settlement                             FRONTIER
FCC Fomento de Construcciones DAL1028                    Frontier Transport, NA LP
FCC Fomento de Construcciones DAL2057                    FUTURE ALLOYS, INC.
Fears, Sydney                                            G&C Forklift Inc.
Fed Ex                                                   G/M Business Interiors
Fed Ex Freight                                           Gage Personnel Services
Federal Insurance Company                                GAGING & SOFTWARE TECHNOLOGIES, INC
Federal International Recycling & Waste                  Galco Industrial Electronics
FedEx                                                    Gary D Wolfe
FedEx Freight                                            Gateway Logistics Inc.
FERCO COLOR                                              GC Pallets, Inc.
FERGUSON ENTERPRISES, INC. #1350                         GDI PACKAGING SOLUTIONS
FERNANDO ANAYA                                           GEA Mechanical Equipment
Ficcadenti Waggoner & Castle                             GENERAL INDUSTRIAL TOOL & SUPPLY
FIESTA COCINA                                            General Transport, Inc.
Fiesta Village                                           Gerard Daniel Worldwide
Fire Hydrant Servicing                                   Gerber Transport - DO NOT USE
Fire Sprinkler Installers                                Gerber Transport Group LLC
Fireman's Fund Insurance Company 225 W.                  Gertima
Washington Street, Suite 1800 Chicago, IL 60606-         Giant Sign
3484                                                     Giant Supermarket



DOCS_LA:336144.4 13044/001                         9
                        Case 21-10527-JTD   Doc 4-2   Filed 03/08/21   Page 20 of 32




GILSON COMPANY INC                                      Guardian Life Insurance Company
Global Equipment Company                                Gulf Relay LLC
Global Equipment Company Inc.                           H&B Industries, Inc.
Global Industrial Equipment                             Haaker Equipment Company
Global Medical Instrumentation                          Haas Factory Outlet
Global Plastics Recycling Inc.                          Hach Company
GLOBAL SALES & WAREHOUSING LLC                          Hach Company (aka)
Global Technology & Engineering LLC                     HANCHETT PAPER dba SHORR PACKAGING
Global Test Supply LLC                                  HANIL P&P
GLT Transportation Group, LLC                           Hanks Machinery Movers Inc.
Go Green Industires, Inc.                               Hanna Instruments
Go to Truckers, Inc.                                    Hapag-Lloyd America, LLC
Gold Coast Environmental                                Harbor Freight Tools
GOLD COAST STEEL & SUPPLY, INC.                         Harrell Industries Incorporated
GOLD COAST TREE SERVICE, INC                            Harrington Industrial Plastics LLC
Golden Bear Recycling LLC                               HARRY McGREGOR
Golden Bear Recycling, LLC                              Hart 2 Hart Safety
GOLDENROD CORP                                          Hatch
Gordon, Kieno H.                                        Hatfield and Company, Inc.
Gorilla Logistics                                       HAWK RIGDE SYSTEMS
Gorilla Logistics C/O Wex Fleet One                     Healthpointe Med Group Inc dba First Care
Gottlieb, Inc.                                          Hector Garcia
GP Harmon Recycling LLC                                 Heidi Montero
GRAHAM ENGINEERING CORPORATION                          Heritage-Crystal Clean Inc
Grainger                                                Heritage-Crystal Clean, Inc.
Grainger Inc                                            HEYTEX USA
Granite Telecommunications                              High Tide Logistics
Grapevine Golf Cars LLC                                 HI-LINE INC.
GRAPHIC PRODUCTS INC                                    Himes Service Company Inc
Graphic Products, Inc.                                  Hippo Hopper
GREAT PLAINS ANALYTICAL LAB                             HoF Equipment Company
Greater Reading Chamber Alliance                        Hogentogler & Co., Inc
GREATER YUMA EDC                                        Holifield Janich Rachal & Assoc, PLLC
GREATWAY ROOFING, INC.                                  Home Depot
Green Fiber International                               HONG ZU MOULD ENTERPRISE CO.,LTD
GREEN FIBER INTERNATIONAL INC                           HOOVER TRANSIT INC
Green Impact LLC                                        Hopkins Technical Products, Inc.
Green Stuff Absorbent                                   Hose Fixers Inc
Greenovative USA Corporation                            Hose-Man, Inc.
Greentree Transportation Co                             Howard Roofing Company, Inc.
Gregg Milhaupt                                          HPC Industries
GREGG OLSON/dba SmartCAMcnc                             HPC Industries LLC
Grijalva, Jorge                                         HPC Industries, LLC
Grind Time Tees                                         Hub Group, Inc.
Gross McGinley LLC                                      HUFFMAN ENGINEERING, INC.
GSI Group, Inc                                          Hughes Associates, Inc.



DOCS_LA:336144.4 13044/001                      10
                        Case 21-10527-JTD   Doc 4-2      Filed 03/08/21   Page 21 of 32




Hunter Assoc Laboratory, Inc.                              J Thompson Electric
HunterLab                                                  J&G Supply, LLC
Hurricane Waste Systems                                    J.B. HUNT TRANSPORT, INC.
Hyde Tools Inc.                                            J.SUN PRINTING
Hyperplastics Mexico                                       Jackrabbit Logistics LLC
IBC Tote Recycling LLC                                     Jackson, Kevin
IC2T - Intelligent Combustion Control                      Jacob Acosta
ICW GROUP                                                  Jacob Tubing LP
IDB Bank                                                   Jakebrake Logistics LLC
Ideal Machining and Supply                                 JAN-PRO CENTRAL COAST
IHS Global Inc.                                            JB Pallets
IMAGE GEAR                                                 JBS Logistics & Warehousing, Inc
IMBB USA, LLC                                              JCC Video Security Systems
IMPERIAL RUBBER PRODUCTS, INC.                             JCC Video Security Systems, Inc
IMS COMPANY                                                JCC Video Security Systems, Inc.
Indeed                                                     JD Machinery Moving & Rigging LLC
Indeed, Inc.                                               Jeff Walsh
INDEPENDENT THERMAL SOLUTIONS, INC.                        Jeffery Advisors, LLC
Indorama Ventures Sustainable Solutions - Fontana          Jennings Alberts
Indorama Ventures Sustainable Solutions F                  JET DELIVERY, INC.
Inductive Automation LLC                                   JETAIR TECHNOLOGIES, LLC
Industrial Hearing & Pulmonary Management                  JIANJIE FANG
Industrial Metal Supply Co.                                JM HYDRAULICS, INC.
INDUSTRIAL REPAIR SERVICE, INC.                            JMD Recycling Services Inc.
Industrial Tire DFW LLC                                    JMG Security Systems, Inc.
INFINITYQS INTERNATIONAL, INC.                             JOHN LISEE PUMPS INC.
Ingersoll Rand                                             JOHN MORRISON
Ingersoll Rand Company                                     JOHNSON CONTROLS
Ingersoll-Rand Industrial U.S. Inc                         Johnson Equipment Company
Inland Pacific Electrical Contractors, Inc.                Jose Franco
Innovative Material Handling Systems                       Jose Perez Almendaris
Innovative Recycling Solutions, LLC                        JOSE REYES SERVICES
Inter Ocean Logistics USA, Inc                             Jose Valle - CHECK
INTERNAL REVENUE SERVICE                                   JOYCE/DAYTON CORP.
International Forklift Company Inc.                        Juan Hernandez Recycling, LLC
INTERNATIONAL PAPER COMPANY                                JUAREZ PALLETS
Interroll Corporation                                      JULES AND ASSOCIATES, INC.
Interstate Trailer Sales, Inc.                             JUSTMAN BRUSH COMPANY
Intertape Polymer Corp.                                    JY SOLUTIONS, INC.
Intertape Polymer Group                                    Kaeser Compressors Inc
INT'L DAIRY-DELI-BAKERY ASSOCIATION                        Kaeser Compressors, Inc.
Intra Links                                                KAIROS LOGISTICS, INC.
Intuit/Quickbooks                                          Kaiser Martin Group
Isabels Services                                           KAMAN INDUSTRIAL TECHNOLOGIES
IWASAKI IMAGES OF AMERICA                                  Katten Muchin Rosenman, LLP
J & D Forklift                                             Keco Inc.



DOCS_LA:336144.4 13044/001                          11
                        Case 21-10527-JTD   Doc 4-2   Filed 03/08/21   Page 22 of 32




Ken's Lock & Key - ASAP Lock & Safe                     LIFE INSURANCE COMPANY
Kessler Pie Co.                                         Lift, Inc
Keyance Corporation of America                          Lifting Gear Hire Corporation
Keystrokes Inc                                          LINDSAY ENGINEERING, INC.
Kibel Green                                             Linguistic System, Inc.
Kice Industries, Inc.                                   LinQ Transport
KIEFER Werkzeugbau GmbH                                 Linquistic Systems, Inc.
King Architectural Metals                               Lion Industrial Properties
KING OF FREIGHT                                         Littler Mendelson, PC
King of Freight LLC                                     LIVINGSTON INTERNATIONAL INC
Kingdom Trucking                                        LJ's Access Systems, Inc.
Kings Express, Inc.                                     LM Robbins Company, Inc.
Klehr Harrison Harvey Branburg LLC                      Loaned Earth
Kluber                                                  Loaned Earth Recycling
Kluber Lubrication, NA, LP                              Loeb & Loeb, LLC
Knighten Industries                                     Logistics Dynamics, Inc.
Knobbe Martens Olson & Bear LLP                         Lone Star Forklift
Kohner Mann & Kailas Attorneys                          Longino Public Finance
KRE Security LLC                                        Lowe's
KRS Recycling Systems Inc.                              LSL Scale Repair
KT Resources                                            Lubo USA, LLC
Kuzan's True Value Hardware                             Luckey Transfer LLC
L.A. GRINDING CO., INC.                                 Luis Sanchez-Parraguirre - CHECK
LA Grinding Company, Inc.                               Lule's Air Conditioning
Label Universe                                          Lutzel, Jeremy
Lake View Visual LLC                                    Luxury Auto Leasing
Lampo SA                                                M & L Plastics, Inc.
LANDSBERG                                               M2 Logistics Inc.
Landstar Ranger, Inc                                    M2 Logistics. Inc
Landstar Ranger, Inc.                                   Maag Automatik Inc.
LANTECH.COM, LLC                                        Maag Automatik, Inc
Latham & Watkins, LLP                                   Maag Group
Lathem & Watkins, LLP                                   MacDermid Enthone Industrial Solutions
Lawrence Roll Up Doors, Inc.                            MacDermid Incorporated
LAWSON PRODUCTS INC.                                    MACPHERSON WESTERN TOOL & SUPPLY
League Logistics, LLC                                   CO
Leech Tishman Fuscaldo & Lampl, LLC                     Madden Manufacturing, Inc.
Leech,Tishman, Fuscaldo & Lampl, Inc.                   MAGID GLOVE & SAFETY MFG
Lehigh County Industrial Development Authority          Magid Glove & Safety Mfg. Co. LLC
Lehigh University                                       Magid Glove and Safety Mfg. Co.
Leon Farahnik                                           MAGNATAG VISIBLE SYSTEMS
Lexmar Distribution, Inc.                               MAGNUM FENCE AND SECURITY, INC.
Liberty Commercial Finance LLC                          MAINFREIGHT
Liberty Environmental, Inc.                             Major Science/Winpact Scientific, Inc.
Liberty Fluid Power Inc.                                MAKU AG
LIBERTY PACKAGING                                       MALTACOURT CANADA LTD.



DOCS_LA:336144.4 13044/001                       12
                        Case 21-10527-JTD   Doc 4-2   Filed 03/08/21   Page 23 of 32




Mama's Pizza and Grill                                  Meza, Jesus O.
Manbro                                                  Mi Casa Su Casa Cafe LLC
Manley's Boiler LLC                                     Michael Freer
Manzella Transportation Services LLC                    Michael Mussomeli
Marck Industries, Inc.                                  MICHAEL R. SHEVLIN
MARCO ASSOCIATES, LLC                                   Michael R. Shevlin Law Office
Marglen Industries Inc                                  Michael Spencer
Marin's Mobile Service                                  Michael Teslevich
Mark Metals                                             Michael's Keys
MARLIN SOFTWARE LLC                                     Michele Diaz
Martin World Logistics, Inc.                            MICRO EPSILON AMERICA, LP
Mason Avenue Investments, LLC                           Microsoft Corporation
Material Handling Exchange, Inc.                        Midland Davis Corp
Matrix Coating Solutions                                Midwest Knife Grinding, Inc
Maurice Truhill                                         Midwest Knife Grinding, Inc.
MAXCESS AMERICAS, INC.                                  Midwest Trucking Logistics
McAfee Consulting LLC                                   Midwestern Industries, Inc.
McGinnis Lumber                                         Milagro Rubber Co Inc
McGrath's                                               MILES CHEMICAL COMPANY
McKinley Equipment Corp                                 Miles Chemical Company Inc.
Mckinney Trailer Rental                                 Miles Chemical Company, Inc.
McKinney Trailer Rentals                                Milhaupt, Gregg
McLAREN ENTERPRISES                                     Mindy F. Berman Communications
McMaster-Carr                                           Minitab, Inc.
McMaster-Carr Supply Co                                 Mission Economic Dev Corp
McMaster-Carr Supply Company                            Mission Economic Development Corporation
McNichols Company                                       Mission Linen Supply
MCR Technologies, Inc.                                  Mister Sweeper LP
MD Environmental Inc.                                   Miura America Co LTD
Med - Tex Services                                      Miura America Co, LTD
Media Partners                                          MJH TOOLING & DIE
MegaCorp Logistics LLC                                  Mode Transportation LLC
MEI Rigging & Crating LLC                               Mode Transportation, LLC DO NOT USE
Melton Logistics, LLC                                   MODERN DISPERSIONS, INC.
Mendoza Brothers                                        ModSpace
Met Ed                                                  MoLo Solutions
Met Ed - 100138246267                                   MoLo Solutions LLC
Met Energy Services                                     Monique Loredo
Metal Supermarkets - Ft Worth                           Monster Worldwide, Inc.
Metal Supermarkets- Dallas                              Monteleone & McCrory LLP
Metro Air Conditioning Heating & Services               Monteleone & Mccrory, LLP
Metro Group Maritime                                    Morgan Stanley/The CW Group
Mettler-Toledo                                          Morrison Supply Company/MORSCO
Mettler-Toledo, LLC                                     Motan, Inc.
Meyer Laboratory Inc                                    Motion Indiustries, Inc.
Meyer Laboratory, Inc.                                  Motion Industries, Inc.



DOCS_LA:336144.4 13044/001                      13
                        Case 21-10527-JTD   Doc 4-2   Filed 03/08/21   Page 24 of 32




Motor Control Center                                    Nick Garcia
Mr. Crane                                               Nick Garcia - CHECK
MRO ELECTRIC & SUPPLY                                   Nissan Motor Acceptance Corp.
MSC Industrial Supply                                   NiTel, Inc.
MSC Industrial Supply Co                                NMAC
MSC INDUSTRIAL SUPPLY CO. INC.                          NOLAN TRANSPORTATION GROUP, INC.
Muhlenberg Township Authority                           Nolan Transportation Group, LLC
Mullen & Associates Inc.                                Noll Pallet & Lumber Co.
Mullen & Associates, Inc.                               NORDSON EXTRUSION DIES INDUSTRIES
Multi Service Technology Solutions.                     North American Transport Services
Munters Corporation                                     North Texas Scales, Inc.
N J Malin & Assoc                                       North Texas Welding & Repair, LLC
Nahai Insurance Services                                Northern Tool & Equipment
Nahai Insurance Services, Inc.                          Novatech Inc.
NALCO                                                   Novatech, Inc.
NALCO COMPANY                                           Novian & Novian, LLP
Naomi Levy                                              Novian and Novian, LLP
NAPCOR                                                  NRAI, INC.
NASON'S LOCK & SAFE, INC.                               NRC Gulf Environmental Services, Inc
NASRIN YADEGARI                                         NSF CERTIFICATION, LLC
National Gear Repair Inc.                               NUMATIC ENGINEERING
National Recovery Technologies (NRT)                    Oakland Instrument Corporation
National Registered Agents                              Oakley Port 33, Inc.
National Registered Agents, Inc                         Oakley Trucking, Inc.
National Registered Agents, Inc.                        Oberlin Filter Company
National Safety Compliance                              OCI INTERNATIONAL INC.
NATIONS EQUIPMENT FINANCE, LLC                          ODC TOOLING & MOLDS
Nationwide Boiler Inc.                                  Odessa Pumps & Equipment
NAT'L LIFT FLEET LEASING & SALES                        OEC Transportation Services, Inc
NC SERVO TECHNOLOGY CORP                                Office Service Company
NDC TECHNOLOGIES, INC.                                  Office Solutions
Nederman, LLC                                           Oklahoma Tax Commission
Nestle Waters North America                             Old Dominion Freight, Inc
Nestle Waters North America, Inc.                       Olivares, Nelly
NETWRIX CORPORATION                                     Olympic Wire & Equipment Co. Inc.
New Century Beverage/PepsiCo Global                     Olympic Wire & Equipment, Inc.
New Egg                                                 On the Border
New Pig                                                 One Miracle Property
NEWAY PACKAGING CORP                                    ONE WAY INDUSTRIAL SUPPLY INC.
Neway Packaging Corporation                             O'Neal Steel Inc
Newport CH International, LLC                           ONESOURCE DISTRIBUTORS,LLC
Nextgen Deals LLC                                       ONTARIO REFRIGERATION SERVICE, INC.
NFPA Catalog                                            Opt 4 Group
Niagara Bottling LLC                                    Optima Scale Manufacturing, Inc.
Niagara Bottling, LLC                                   OPUS BANK
Niagara County Industrial Development Agency            Organix Composting, LLC



DOCS_LA:336144.4 13044/001                      14
                        Case 21-10527-JTD   Doc 4-2   Filed 03/08/21   Page 25 of 32




Orion Energy Partners Investment Agent, LLC             PerkinElmer Life Sciences, Inc.
Orkin                                                   Perot Logistics LLC
Orkin - Oxnard                                          Perpetual Recycling Solutions, Inc.
Orkin - Riverside                                       Perpetual Recycling Solutions, LLC
Orkin Pest Control                                      Petcan
Orrick, Herrington & Sutcliffe LLP                      Petstar-Mexico
OTR Transportation, Inc.                                PGR
Overall Supply, Inc                                     Phenomenex Inc
OXNARD HOSE, INC. dba OXNARD HOSE                       Phenomenex Inc.
Oxnard Public Utilities                                 Phila OccHealth/DBA Worknet Occ Med
P & W Quality Machine, Inc.                             PHOTOVOLT INSTRUMENTS, LLC
PAARANG US INC                                          PIHV Mountain Creek, LLC.
Pace Analytical Services, LLC                           Pinnacle Recycling LLC
PACE PUNCHES, INC.                                      PINNPACK - MANUAL CHECK
Pacific Coast Machinery                                 PinnPACK Packaging LLC
Pacific Coast Propane                                   PinnPACK Packaging, LLC
PACIFIC PACKAGING ENTERPRISES, INC.                     PinnPack Packaging, LLC (Vendor)
PACIFIC PAPER TUBE, INC.                                PIP Printing - Riverside
PACIFIC STATES ELECTRICAL &                             Pipeworks & Facilities LLC
INSTRUMENTATION                                         PITNEY BOWES INC.
PACIFIC WATER CONDITIONING                              Pitney Bowes/Purchase Power
Pacific Western Bank                                    PLAST-CONTROL INC.
PACKAGING CORPORATION OF AMERICA                        Plastic Executive Recruiters, LLC
PADRAIC E. McCLEEREY                                    Plastic Express
Pagoda Apparel - Cure Sports LLC                        Plastic Express Cali
Palm Occupational Medicine                              Plastic Process Equipment
Pal-Serv of Dallas, LLC                                 PLASTIC PROCESS EQUIPMENT, INC.
Pamco Machine Works, Inc.                               Plastic Recycling Corp of California
Pan American Wire, Inc.                                 Plastic Recycling Corp. of California
PAPE MATERIAL HANDLING INC                              Plastic Technologies, Inc
Paragon Industrial Controls, Inc.                       Plastic Technologies, Inc.
Party City                                              Plastics Analytical Laboratory
Patricia Hatem                                          PLASTICS COLOR OF N. CAROLINA
PATRIOT PAK LLC                                         PLASTICS INVESTMENT GROUP INC.
Patton's Steel Supply                                   Plastics News
Paula Treat                                             Plastics Process Equipment
PayPro USA, Inc.                                        PLAZTECA, S.A. DE C.V.
PC MECHANICAL, INC.                                     PM INDUSTRIAL SUPPLY COMPANY
PD Contracting                                          PMS S.R.L.
Pearce Worldwide Logistics, Inc.                        PNC EQUIPMENT FINANCE, LLC
Pegasus Personnel LLC                                   Polk Mechanical Company LLC
Pelletron                                               Poly Packaging Products Corporation
Pelletron Corporation                                   POLYMERS SALES & LOGISTICS, LLC
Peninsula Packaging                                     POLYQUEST, INC.
Pennsylvania Careerlink - Berks County                  Pop A Lock of Riverside County
PERIMETER SECURITY SYSTEMS                              POSCO DAEWOO AMERICA CORP.



DOCS_LA:336144.4 13044/001                      15
                        Case 21-10527-JTD   Doc 4-2   Filed 03/08/21    Page 26 of 32




Potential Industries, Inc.                              Qusay Al-Shaikhli
Power Brokers, LLC                                      R&L Truckload Services, LLC
Power Transmission Specialties                          R&V Sheet Metal, Inc.
Powers Brothers Machine, Inc.                           R.B.DWYER CO., INC.
PQ Recycling, A Polyquest Company                       R.S. Quality Products, Inc.
Praxair Distribution Inc.                               R2 LOGISTICS INC
PRECISE PERSONNEL, LLC                                  R2 Logistics, Inc.
Precision Acoustics & Drywall                           Racer Hot Shot, Inc.
PRECISION CNC MACHINING, INC.                           RACO ENTERPRISES, LLC
Precision Dynamics Inc                                  Radwell International, Inc.
PRECISION INSTRUMENT CORRECTION INC                     Rainbow Bolt & Supply, Inc.
Precision Instrument Correction Inc.                    RAJAH INC.
Preferred Office Products, Inc                          Ralph Chandler & Associates
Premier System Integrators, Inc.                        Ramcast Ornamental Supply, Co. Inc.
Premier Trade Solutions, Inc.                           Ramos, Steve
PREMIER TRAILER LEASING, INC.                           Randstad Company/Tatum
PREMIER WATER MANAGEMENT, LLC                           Randstad North America dba Tatum
Presto-X                                                Rankin Quality Logistics
PRIDE POLYMERS, LLC                                     Rapid Transport Services LLC
Prime Plastic Products, Inc                             RAYCO SECURITY, INC.
Prime Plastic Products, Inc.                            Ray's OK Tire, Inc.
PRIME RESOURCE, INC.                                    RE TRANSPORTATION, INC.
Primrose Oil Company, Inc.                              Reading Area Community College
Prince Technologies                                     Reading Bearing & Drive Solutions, Inc.
Priority U Logistics LLC                                Reading Sanitary Wiper
PRIORITY-1, INC.                                        Ready Refresh by Nestle - Coffee Service
PRO FARM TRUCKING, INC.                                 Ready Refresh by Nestle - Filtration Service
Pro Farm, FLC                                           ReadyRefresh by Nestle
ProLogis Management, LLC                                ReCommunity
Protect It First Aid & Safety, LLC                      Recycling Equipment Inc
PROVOAST AUTOMATION CONTROLS                            Red Ball Oxygen Company Inc
Prudential Overall Supply                               Red River Logistics LLC
PSI                                                     Red Wing Business Advantage
PSL-Rheotek USA Inc.                                    Red Wing Shoes
Puffer Sweiven LP                                       Red Wing Shoes - McKinney
PumpCatalog.com                                         Red Wing Store - Dallas
Pumping Solutions, Inc.                                 Red Wings - Kelly's
Purvis Bearing LTD                                      Red Wings- Arlington
QAIR CALIFORNIA                                         Red Wings- Irving
QUALITY FREIGHT LOGISTICS, INC.                         Redhawk Transportation Inc.
QUALITY PACKAGING & SUPPLIES, INC.                      Redner's Warehouse Market
Quality Transport Inc.                                  Reed Smith LLP
Quality Weigh Systems                                   Reed Smith, LLP
QUALITY WINDOWS INC - OXNARD                            Regain Force LLC
QUILL CORPORATION                                       Reifenhauser Cast Sheet Coating
Quill LLC                                               REIFENHAUSER INC.



DOCS_LA:336144.4 13044/001                      16
                        Case 21-10527-JTD   Doc 4-2   Filed 03/08/21   Page 27 of 32




Reign Industries, Inc.                                  Rowe Equipment, Inc.
Reliable Transportation Solutions, LLC                  Royal Industrial Solutions
REM INC.                                                Royal Striping LLC
RePET Inc.                                              Royal Wholesale Electric
RePET, Inc.                                             RPI Deputy Inspecitions, Inc
REPI LLC                                                rPlanet Earth Los Angeles LLC
REPI S.r.I.                                             RPM Freight Systems,
Repi, LLC                                               RR Products
RePlanet                                                RSM US LLP
rePlanet, LLC                                           Runyon Service Prep
Replenysh, Inc                                          Runyon Surface Prep Co., LLC
Replenysh, Inc.                                         Rusco Hydraulics, Inc.
Republic Services                                       Russell Madden Inc
RESOLVE CONSULTING, INC.                                RV Sheet Metal Inc.
RESOURCE ENGIMECH (INDIA) PVT. LTD.                     Ryan Herco Flow Solutions
Resource Equipment Co.                                  Ryan Process, Inc.
Restek                                                  RYTEC CORPORATION
Restek Corporation                                      S&N Labs
Results Staffing Inc                                    S&W Plastics, Inc.
Revel Environmental Manufacturing, Inc.                 S.A. Comunale Co., Inc.
Reynolds                                                S.O.T. Abrasives & Equipment
RGE Truck Lines Inc.                                    SAFETY-KLEEN SYSTEMS, INC.
Rhino Networks                                          SAFETYKNIFE, INC.
Rich Costa                                              SAFIGEN PBC
Ricova International Inc                                Saia Motor Freight Line, Inc.
Right There Services, Inc.                              Sala Air Conditioning
Rise Equipment, LLC                                     Salas, Isaac
RISTOLA TECHNICAL SERVICES, LLC                         Sam's Club
River City Wood Products, LLC                           Samstag Sales
Riveron Consulting                                      SAMUEL HONG
Riverside County Treasurer                              Santa Fe Machine Works, Inc
Riverside Public Utilities                              Sarg Recycling Inc.
RMS Marketing Services, LLC                             Sargent’s Wrecker Truck and Auto Repair
Roadrunner Transportation Services                      Sarro, Marco
Rob Gamberg                                             Savage Logistics
Roberson, Angela                                        SBB SHIPPING USA INC
ROBERT R. BARAJAS                                       Schaedler Yesco Distribution, Inc.
Roberto De La Cruz                                      Scherzer International
Rockwell Engineering and Eq Co, Inc.                    Schiff Hardin, LLP
Rolf Koerner LLC                                        Schneider National Carriers
Rolf Koerner, LLC                                       Schneider National Carriers, Inc.
Romero's Engineering Inc.                               Schneider Transportation
Rosetta Stone Ltd.                                      SCOTLYNN USA DIVISION
Rossi North America                                     Scotlynn USA Division, Inc
Roto Rooter                                             SCOTT BARTELS
Roto-Rooter Service & Plumbing                          SCOTT J. SANDERS



DOCS_LA:336144.4 13044/001                      17
                        Case 21-10527-JTD   Doc 4-2   Filed 03/08/21   Page 28 of 32




Scrap Management, Inc.                                  Solid Waste Services DBA JP Mascaro & Sons
SEASONS                                                 Solve
Securitas Electronic Security, Inc                      Sonicwall Service
Security 101 Dallas                                     Sorema, Division of Previero
Security Signal Devices, Inc. (SSD, Inc.)               SOSLAND PUBLISHING
SENCORPWHITE, INC                                       SOURCE ONE PACKAGING, LLC
Serrano, Ivan (W-9)                                     SourceOne Transportation Inc
Service Waste Inc.                                      South Coast AQMD
SERVICE-PRO FIRE PROTECTION INC.                        Southeastern Freight
SERVO MOTOR TECHNOLOGIES, LLC                           Southern Bracing Systems LLC
SERVPRO OF VENTURA                                      Southern California Edison
Sesotec Inc.                                            SOUTHERN CALIFORNIA EDISON COMPANY
Set Logistics, Inc / Probilling & Funding               Southern Packaging LP
Sethmar Transportation Inc.                             Southlake Public Affairs
SFP Online                                              Southwest Toyota Lift
SHELL ENERGY NORTH AMERICA(US),L.P.                     Sparky's Video Productions
Shermco Industries Inc                                  Spayds Greenhouse, Nursery & Floral
Shine Logistics Services LLC                            SPECIALTY TOOL & MOLD, INC.
Shipp Belting Company LLC                               SPG Vending Solutions Inc
Shoppas Material Handling, LTD                          Spiroflow
Shorr                                                   SPRINT
Sidley Austin LLP                                       SPS COMMERCE, INC.
Sidley Austin, LLP                                      Spur
Siemens Industry, Inc.                                  SSD Alarm -Security Signal Devices, Inc.
Sierra Machining                                        SSI Shredding Systems, Inc.
Sigma Recycling, Inc.                                   SSRP LLC
Sigma-Aldrich/Millipore                                 Staci Westerhoff
Signature Business Leasing LLC                          Staffing Force
SILLIKER, INC.                                          Staiman Recycling Corp.
SILVAS OIL COMPANY INC.                                 STAMPCO
SILVER PLASTICS                                         STANDARD INDUSTRIES
Sims Global Solutions, Inc.                             Staples
Simsmetal East LLC                                      Staples Business Credit
SINCLAIR SANITARY SUPPLY CO. INC.                       Staples Inc.
Sioux Services, LLC                                     Starlinger
Slaymaker Rentals & Supply Company                      Starlinger - American
Sloan Vazquez McAfee                                    Starlinger & Co. Gesellschaft M.B.H.
SMI Scientific LLC                                      State of CA Dept of Resources
SMITH CORONA                                            STATE OF CALIFORNIA
SMURFIT KAPPA NORTH AMERICA LLC                         STATE OF CALIFORNIA-CA EPA
SNC SOLUTIONS LLC                                       STATE OF DELAWARE
So Cal Gas Co                                           State Water Resouces Control Board
SOCAL PACKAGING REPAIR                                  STATE WATER RESOURCES CONTROL
SoCalGas                                                BOARD
Solarwinds Worldwide, LLC                               SteelSentry Inc.
Solberg Manufacturing, Inc.                             STEPHANIE REID



DOCS_LA:336144.4 13044/001                      18
                        Case 21-10527-JTD   Doc 4-2   Filed 03/08/21   Page 29 of 32




Stericycle, Inc.                                        Texas Dept of Licensing Division
STERLING BLOWER COMPANY                                 Texas Disposal Systems
Sterling Machinery Exchange                             Texas Franchise Tax Board
Steven Garcia                                           Texas Mutual Insurance Co
Stonebriar Commercial Finance                           Texas Process Equipment
Stonebriar Commercial Finance LLC                       The 5S Store
Storer Services                                         THE BUSINESS LEGAL GROUP
Stradling Yocca Carlson & Rauth                         The Cary Company
STRAINOPTICS ACQUISITION CO. LLC                        The Cope Company Salt
STREAMLINE OFFICE SOLUTIONS, INC.                       The Lion Group
Strive Logistics                                        The Lubrizol Corporation
SULZER/BRITHINEE ELECTRIC                               The Restaurant Store
Sunbelt Rentals                                         The Travelers Insurance Companies
Sunbelt Rentals, Inc.                                   THERMOFORMER PARTS SUPPLIERS
SUNLAND CONSULTING, INC.                                THERMOFORMING SYSTEMS LLC
Sunteck Transport Co, LLC                               Thomas Bavaria
SUPERIOR ELECTRIC MOTOR SERVICE INC                     Thomas Fronina
SUPERIOR GATE SYSTEMS                                   Thomas Scientific
SUPERIOR SANITARY SUPPLIES                              THOMAS SCIENTIFIC, LLC
Supply Chain Services, LLC                              Thomas, Edwards Group
Supply Chain Services, LLC                              THOMPSON GUNDRILLING INC.
Susquehanna Commercial Finance , Inc.                   Tier Rack Corporation
Swift Transportation Claims                             TIERNEY INDUSTRIAL WAREHOUSE, INC.
SwiftTech Solutions, Inc.                               Tiffany Valle
SWRCB FEES                                              Tigunia, LLC
Sylvia Sifuentes                                        Tim Guzzy Services, Inc
System Packaging Co, Inc.                               Tim Guzzy Services, Inc.
System Packaging Co., Inc.                              Tinius Olsen Testing Machine Co
T. BROOKS CONSTRUCTION, INC.                            Titan Packaging Corp.
Taco Man George                                         Titus Manufacturing Services, Inc.
Talent Company, LLC                                     Tlacuani Mexican Restaurant
Tanya Tanadhi                                           TLD Logistics
Tax Advisors Group LLC                                  TM Bailey Services LLC
TD Metal Fabricators                                    TMC Logistics
Team Eagle Logistics Inc                                T-MOBILE
TECHNO PLUMBING GROUP INC                               Toner World
Telenet VOIP, Inc.                                      Tonkin Plumbing, Inc.
Tempco Electric Heater Corp                             TOOLING TECHNOLOGY, LLC
Teocal Transport, Inc.                                  Top Trans Logistics, LLC
Tequipment                                              Torque Tools, Inc.
Terry's Testing, Inc.                                   Torres Tires
Texas Bearings of Dallas                                Total Fire & Safety Inc
Texas Bond Review Board                                 Total Quality Logistics
TEXAS CAPITAL BANK                                      Total Quality Logistics, LLC
Texas Commission on Environmental Quality               Total Recycle, Inc.
Texas Department of Agriculture                         TOTAL TRANSPORTATION & DIST INC.



DOCS_LA:336144.4 13044/001                      19
                        Case 21-10527-JTD   Doc 4-2   Filed 03/08/21   Page 30 of 32




TOTAL-WESTERN INC                                       UE Systems
Towards Zero Co.                                        UE Systems, Inc.
Toyota Finance #1                                       UGI Utilities
Toyota Financial Services                               ULine
Toyota Financial Services #1                            Uline, Inc.
Toyota Financial Services #2                            UMB Bank
Toyota Industries Commercial Finance, Inc.              UMB Bank, N.A., as Trustee
Toyota Motor Corporation                                UMGA Logistics, Inc.
TR CHEM SOLUTIONS, LLC                                  Una-Dyn
TRAFFIC TECH, INC.                                      UniFi Manufacturing Inc.
Trailer Leasing Solutions, LLC                          UNIFIRST CORPORATION
TrainUp.com                                             UNIFORM NATIONWIDE, LLC.
TRANE U.S. INC.                                         Union Bank
TranPak Inc.                                            UniSensor
Transend Logistics LLC                                  United Mechanical
Trans-Environmental Services, Inc.                      UNITED POLYMERS INC.
Transfix, Inc.                                          UNITED RENTALS
Transgroup International                                United Rentals, Inc.-fka BlueLine Rental
Travaini Pumps USA, Inc.                                United Riggers & Erectors, Inc.
TRELLEBORG APPLIED TECHNOLOGIES                         United Site Services Of CA, Inc
TRI COUNTY TOOL INC.                                    UNITED STAFFING ASSOCIATES, LLC
TRIA AMERICA INC                                        United States Plastic Corp
Tria America, Inc.                                      United States Post Office
Trigon Plastics, LLC                                    Universal Dynamics, Inc
Trimax                                                  UNIVERSAL DYNAMICS, INC.
Trimax Systems, Inc.                                    Universal Traffic Service Inc
Trinity Logistics Inc                                   Univoip
Trinity Logistics Inc.                                  Univoip, Inc.
TRINITY LOGISTICS, INC.                                 Unix Packaging Inc
Trinity Packaging Supply LLC                            UNLIMITED PLASTICS INC.
Tripoint Logistics LLC                                  Updike Distribution Logistics
Truck Rail Handling Inc.                                Upper Macungie Township
TRUTECH PRECISION                                       UPS
Tsurumi (America), Inc.                                 UPS Customs Brokerage
T-T ELECTRIC USA                                        UPS FREIGHT
Tuff Wrap Installations, Inc.                           UPS Supply Chain
Tulco                                                   UPS Supply Chain Solutions, Inc.
Tulsa Recycle & Transfer, Inc.                          US Dept of Labor
Tummy Stuffer                                           US Express Printing
TURNKEE GENERAL CONTRACTORS INC.                        US Healthworks Medical Group of Texas
U.S DEPARTMENT OF HOMELAND                              US Scrap Management, Inc.
SECURITY                                                US Specialty Insurance
U.S. BANK AS PAYING AGENT                               USA Bluebook
UBER FREIGHT LLC                                        Used Cardboard Boxes, Inc.
Uber Freight, LLC                                       Valdez, Anna
UBP - SAN LUIS OBISPO, INC.                             Valemi, Inc.



DOCS_LA:336144.4 13044/001                      20
                        Case 21-10527-JTD   Doc 4-2   Filed 03/08/21   Page 31 of 32




Value Logistics, Inc.                                   Walters Wholesale Electric
Van Dyk Recycling Solutions                             Warner & Warner Inc.
VC TAX COLLECTOR                                        Warner & Warner, Inc.
Vector Transportation Co.                               Waste Connections of Texas
Vega America Inc.                                       Waste Management
Velocity Freight Transport, Inc.                        Wastequip
Venezia                                                 Wastequip Manufacturing
Venezia Logistics                                       WATCO SUPPLY CHAIN SERVICES LLC
Ventura County APCD                                     Water Cannon Inc
VENTURA COUNTY CONTROL SYSTMES                          Wawa
VENTURA STEEL                                           Waxie Sanitary Supply
Verdeco Recycling, Inc.                                 Waxie's
VERITIV CANADA, INC                                     WCR INCORPORATED
Veritiv Logistics Solutions                             Weavers Hardware Company
VERITIV OPERATING COMPANY                               Webstaurant Store
Verizon                                                 Wedge Electric, Inc.
Verizon Wireless                                        Weichslbaum Engr-Gernot Weichslbaum
Verizon Wireless #1                                     WEIMA AMERICA
Verizon Wireless #2                                     Wells Fargo Bank, N.A.
Verizon Wireless #3                                     Wells Fargo Equipment Finance
Verizon Wireless #4                                     Wendi Hataloski
Verizon Wireless #5                                     WEST COAST AIR CONDITIONING
VFK Head Corp.                                          WEST COAST ELECTRIC MOTORS
VFS Fire & Security Services                            WEST COAST WATER SERVICES, INC.
VICTOR A SEPULVEDA                                      West Dairy Inc.
Vijendra Siddhi                                         Westchester Surplus Lines Insurance Company
VINMAR POLYMERS AMERICA, LLC                            WESTERN HYDROSTATICS INC.
VIP Image Enterprises, Inc                              Wheaton- DWK
Vision Service Plan                                     Whiting & Associates, Inc.
Vision Service Plan - (CA)                              WHITTIER GRINDING CO., INC.
Vision Services Plan - VSP                              Wilco Recycling
VJ Siddhi                                               WILLDAN ENERGY SOLUTIONS, INC.
VOLT FUNDING CORPORATION                                William M. Hurst Billy
Vortex Colorado, Inc                                    Wilson Company
Vortex Industries, Inc.                                 Wirz & Company
VULCAN PLASTICS TECHNOLOGY CO. LTD.                     WM Recycle America, LLC
VWR Funding, Inc.                                       WM THERMOFORMING MACHINES SA
VWR International                                       WOLFPACK PROTECTIVE SERVICES
VWR, Part of Avantor                                    Wonderlic Inc.
W B Mason Co Inc                                        Wonzo Group, Inc.
W. W. Cannon, Inc                                       Work Wear Safety Shoes
W.B. MASON CO., INC                                     Workers Comp Dallas:
W.S. DODGE OIL COMPANY, INC.                            Workers Comp PinnPack:
WAGNER DIE SUPPLY                                       WorldWide of New York, Inc.
Walmart                                                 WORLDWIDE POLYCHEM (HK) LIMITED
Walnut Industries, Inc.                                 Worldwide USA Company



DOCS_LA:336144.4 13044/001                      21
                        Case 21-10527-JTD   Doc 4-2   Filed 03/08/21   Page 32 of 32




WORTHY TALL INDUSTRY CO., LIMITED
WTB Solutions
WTB Solutions, Inc.
WW Painting & Construction
Wyse Logistics Inc.
X-Connect Inc
Xenco Laboratories
Xpert Safety
XPO Logisics, LLC
XPO Logisitics
XPO LOGISTICS, LLC
Yard Mule Specialists, Inc.
Yeager Supply, Inc.
YETEKA THERMOFORM KALIP MAKINA
Yokogawa Corporation of America
Your Storage Solutions, Inc.
YRC Freight
YRC Freight, Inc
ZDS Communications
ZEE MEDICAL SERVICE CO.
ZEMARC CORPORATION
Zenith Cutter Co.
Zenith Cutter Inc
Zerma West, LLC
Zerma/Bioenergy Technology, Inc.
Zoro
Zoro Tools Inc.




DOCS_LA:336144.4 13044/001                      22
